Citation Nr: 1431591	
Decision Date: 07/15/14    Archive Date: 07/22/14

DOCKET NO.  09-46 691	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida



THE ISSUE

Entitlement to service connection for hyperthyroidism.  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

T. Casey, Associate Counsel




INTRODUCTION

The appellant is a Veteran who served on active duty from June 2002 to February 2008.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision of the St. Petersburg, Florida Department of Veterans Affairs (VA) Regional Office (RO). 


FINDING OF FACT

The Veteran is not shown to have (or at any time during the pendency of the instant claim to have had) hyperthyroidism.


CONCLUSION OF LAW

Service connection for hyperthyroidism is not warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant claim.  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice requirements apply to all five elements of a service connection claim:  1) veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-86 (2006), aff'd, 483 F.3d 1311 (Fed. Cir. 2007).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

The Veteran was advised of VA's duties to notify and assist in the development of his claim prior to the initial adjudication of the claim.  A March 2008 letter explained the evidence necessary to substantiate the claim, the evidence VA was responsible for providing, and the evidence he was responsible for providing, and advised him of disability rating and effective date criteria.  He has had ample opportunity to respond/supplement the record, and has not alleged that notice was less than adequate.  

The Veteran's service treatment records (STRs) and pertinent postservice treatment records have been secured.  The record contains a July 2008 Formal Finding on the Unavailability of complete STRs; however, the Veteran has provided copies of all records in his possession.  The RO arranged for VA examinations in October 2008.  The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide this matter, and that no further development of the evidentiary record is necessary.  See generally 38 C.F.R. § 3.159(c)(4).  The Veteran has not identified any pertinent evidence that remains outstanding.  VA's duty to assist is met.  

Legal Criteria, Factual Background, and Analysis

Service connection may be granted for disability resulting from personal injury suffered or disease contracted during active military service, or for aggravation of a pre-existing injury suffered, or disease contracted, during service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  To establish service connection for a disability there must be evidence of:  (1) a present disability for which service connection is sought; (2) incurrence or aggravation of a disease or injury in service; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).  

Service connection may be established for a chronic disability resulting from an undiagnosed illness that became manifested either during active service in the Southwest Asia Theater of operations during the Persian Gulf War or to a degree of 10 percent or more not later than December 31, 2016.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(a)(1)(i).  

Service connection may also be established for a Persian Gulf Veteran who exhibits objective indications of "qualifying chronic disability," a chronic disability resulting from an undiagnosed illness, a medically unexplained chronic multisymptom illness (such as chronic fatigue syndrome, fibromyalgia, and irritable bowel syndrome) that is defined by a cluster of signs or symptoms, or any diagnosed illness that the Secretary determines warrants a presumption of service connection.  38 U.S.C.A. § 1117.  

An "undiagnosed illness" is one that by history, physical examination, and laboratory tests cannot be attributed to any known clinical diagnosis.  38 C.F.R. § 3.317(a)(1)(ii).  A "qualifying chronic disability" is defined, in part, as an undiagnosed illness.  38 C.F.R. §§ 3.317(a)(2)(i)(A).  

The Board has reviewed the Veteran's entire record with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim.  

July and August 2006 STRs show that the Veteran complained of muscle fatigability, chest X-rays revealed thymic hyperplasia, and the diagnoses were thymus disorder with persistent hyperplasia and simple nodular goiter.  A March 2007 STR shows a diagnosis of myasthenia gravis (asymptomatic).  A December 2007 service separation physical health assessment notes a history of hyperthyroidism and shows that the Veteran was referred for continued treatment for hyperthyroidism.  

On October 2008 VA examinations, the Veteran reported muscle weakness, weight gain, fatigability, sweating more than normal, and that he was never started on medication or treatment for hyperthyroidism.  The examiner noted a diagnosis of hyperthyroidism in 2006 and that the course since onset in 2005 had been stable.  On physical examination of the neck, the thyroid was normal in size and nontender with no nodules.  Imaging studies of the neck soft tissue were negative.  On thyroid examination, the diagnosis was "No disease found (normal TSH)" and the status of the disease was noted as "in remission."  The examiner opined that the Veteran did not have thyroid disease because there was no physical evidence of hyperthyroidism and his TSH was normal; although he had an imaging study in service that was consistent with a diffuse goiter, he was currently asymptomatic.  On brain and spinal cord examination, the diagnosis was myasthenia gravis with diffuse goiter, currently asymptomatic; symptoms associated with the diagnosis were fatigue, weakness, aching joints, muscle aches, and headaches.  The examiner also opined that all symptoms, abnormal physical findings, and abnormal laboratory test results had been determined to be part of a known clinical diagnosis.  

A March 2009 VA treatment record notes that ultrasound revealed a very tiny cyst in the Veteran's right thyroid and a very mildly enlarged thyroid; thyroid function was in the normal range.  

The Veteran asserts that service connection for hyperthyroidism is warranted because he continues to experience muscle weakness, fatigability, and sweating more than normal, and because treatment providers have recommended monitoring his enlarged thyroid on an ongoing basis.  

The initial threshold matter that must be addressed here (as in any claim seeking service connection) is whether or not there is competent evidence that the Veteran currently has (or during the pendency of the claim has had) the disability for which service connection is sought (hyperthyroidism).  While he is competent to report the symptoms he experiences, whether there is  underlying pathology (a diagnosis of hyperthyroidism, or other chronic thyroid disease or symptoms of a thyroid -related undiagnosed illness) is a medical question beyond the capability of his own lay observation.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Consequently, the Board finds that his assertion that he has hyperthyroidism is not probative evidence.  

The competent (medical) evidence does not show that the Veteran has a current diagnosis of hyperthyroidism [as manifestations in service, and therefore not during the pendency of this claim, suggesting otherwise had resolved].  Significantly, neither the October 2008 VA examiner nor the March 2009 VA treatment-provider (who noted some diagnostic findings then shown) found a thyroid disease.  In the absence of any competent evidence showing that the Veteran has, or during the pendency of the appeal has had, hyperthyroidism, he has not presented a valid claim of service connection for such disability.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

The Veteran points to symptoms such as muscle fatigue, weakness, aching joints, muscle aches, and headaches.  The October 2008 VA examiner attributed such symptoms to the Veteran's myasthenia gravis, which is service-connected (and for consideration in rating that disability), and found that all symptoms, abnormal physical findings, and abnormal laboratory test results are related to a known clinical diagnosis.  Accordingly, the presumptive provisions for undiagnosed illnesses related to Persian Gulf service do not apply.  See 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317.  

As the preponderance of the evidence is against a finding that the Veteran has, or during the pendency of his claim has had hyperthyroidism  (or a related disability) service connection for hyperthyroidism is not warranted, and the instant appeal must be denied. 

 [The Board observes that evidence of a diagnosis of hyperthyroidism would be a basis for reopening this claim.]

ORDER

The appeal seeking service connection for hyperthyroidism is denied.  



______________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


